Name: Commission Regulation (EEC) No 2011/87 of 8 July 1987 amending Regulation (EEC) No 577/86 on the application of accession compensatory amounts to certain processed cereals products in view of the accession of Spain
 Type: Regulation
 Subject Matter: Europe;  agricultural policy
 Date Published: nan

 No L 189/ 139 . 7 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2011/87 of 8 July 1987 amending Regulation (EEC) No 577/86 on the application of accession compensatory amounts to certain processed cereals products in view of the accession of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, \ Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), Whereas Council Regulation (EEC) No 1901 /87 (3) fixes the prices applicable to cereals for the 1987/88 marketing year ; whereas the accession compensatory amounts fixed by Commission Regulation (EEC) No 577/86 (4) should be adjusted accordingly for the 1987/88 marketing year ; whereas, however, in accordance with the abovemen ­ tioned Article 90 ( 1 ), and subject to subsequent decisions by the Council , this adjustment may only be made in respect of the period from 1 July to 31 December 1987 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management ¢ Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 577/86 is hereby amended as follows : 1 . In Article 2 ( 1 ), 'for the 1986/87 marketing year is replaced by 'from 1 July to 31 December 1987'. 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 40 . 0 OJ No L 182, 3 . 7 . 1987, p. 42. (4) OJ No L 57, 1 . 3 . 1986, p. 16 . No L 189/ 14 Official Journal of the European Communities 9 . 7. 87 ANNEX 'ANNEX I CCT heading No Coefficient Accession compensatory amount ECU/tonne CCT heading No Coefficient Accession compensatory amount ECU/tonne 11.01 C 1,02 11,14 ex 11.02 D VIC) 1,02 11,14 11.01 D 1,02 10,71 ex 11.02 D VI (2) 1,02 11,14 11.01 E I 1,40 7,52 11.02 E I a) 1 1,02 11,14 11.01 E II 0,45 2,42 11.02 E I a) 2 1,02 10,71 ex 11.01 G (') 1,02 11,14 11.02 E I b) 1 1,40 15,29 ex 11.01 G (2) 1,02 11,14 11.02 E I b) 2 1,80 18,90 11.02 A II 1,02 9,13 11.02 E II a) 1,02 5,49 11.02 A III 1,40 15,29 11.02 E II b) 1,02 9,13 11.02 A IV 1,40 14,70 11.02 E II c) 1,10 5,91 11.02 A V a) 1 (3) 1,45 7,79 ex 11.02 E II d) 2 (') 1,02 11,14 11.02 A V a) 2 1,45 7,79 ex 11.02 E II d) 2 (2) 1,02 11,14 11.02 A V b) 1,02 5,48 11.02 F I 1,02 5,49 ex 11.02 A VII (') 1,02 11,14 11.02 F II 1,02 9,13 *x 11.02 A VII (2) 1,02 11,14 11.02 F III 1,02 11,14 11.02 B I a) 1 1,02 11,14 11.02 F IV 1,02 10,71 11.02 B I a) 2 aa) 1,02 10,71 11.02 F V 1,02 5,48 11.02 B I a) 2 bb) 1,02 10,71 ex 11.02 F VII (') 1,02 11,14 11.02 B I b) 1 1,40 15,29 ex 11.02 F VII (2) 1,02 11,14 11.02 B I b) 2 1,40 14,70 11.02 G I 0,75 4,04 11.02 B II a) 1,02 5,49 11.02 G II 0,30 1,61 11.02 B II b) 1,02 9,13 11.07 A I a) 1,78 9,58 11.02 B II c) 1,02 5,48 11.07 A I b) 1,33 7,16 ex 11.02 B II d)(') 1,02 11,14 11.07 A II a) 1,78 19,44 ex 11.02 B II d) (2) 1,02 11,14 11.07 A II b) 1,33 14,52 11.02 C I 1,02 5,49 11.07 B 1,55 16,93 11.02 C II 1,02 9,13 23.02 Ala) 0,14 3,03 11.02 C III 1,60 17,47 23.02 A I b) 0,29 6,28 11.02 C IV 1,02 10,71 23.02 A II a) 0,M 3,03 11.02 C V 1,02 5,48 23.02 A II b) 0,30 6,50 ex 11.02 C VI (') 1,02 11,14 23.07 B I a) 1 (8) 0,12 0,64 ex 11.02 C VI (2) 1,02 11,14 23.07 B I a) 2 (8) 0,12 0,64 11.02 D I 1,02 5,49 23.07 B I b) 1 (8) 0,38 2,04 11.02 D II 1,02 9,13 23.07 B I b) 2 (8) 0,38 2,04 11.02 D III 1,02 11,14 23.07 B I c) 1 (8) 0,75 4,03 11.02 D IV 1,02 10,71 23.07 B I c) 2 (8) 0,75 4,03' 11.02 D V 1,02 5,48 \\